Citation Nr: 1400419	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for lumbar strain.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2012.  

The issue of entitlement to service connection for depression secondary to service-connected lumbar strain was raised by the Veteran at the April 2012 hearing and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that the issues of entitlement to service connection for posttraumatic stress disorder and an application to reopen a claim of entitlement to service connection for paranoid schizophrenia and anxiety disorder were both denied in a September 2013 rating decision.  However, the issue of entitlement to service connection for depression due to service-connected disability has not been adjudicated.  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  The Veteran claims that his service-connected lumbar spine disability warrants a compensable rating.  

The Veteran was last provided a VA examination of his back in May 2010.  At the April 2012 hearing, the Veteran testified that his lumbar spine disability had increased in severity since the time of the May 2010 VA examination.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to rate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  In order to properly adjudicate the claim, a VA examination including orthopedic and neurologic findings should be obtained to determine the current nature and severity of the lumbar spine disability.  

VA outpatient treatment reports dated through June 2013 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after June 2013 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since June 2013.  All attempts to obtain the records must be documented and any negative responses should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability, to include orthopedic and neurological findings.  The examiner must review the claims file and note that review in the report.  Any indicated studies should be performed, including X-rays.  The examination report must provide a complete rationale for all opinions.  The examiner is requested to provide the following:  

(a)  Identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine disability.

(b)  Report range of motion measurements for the thoracolumbar spine in degrees, measured with a goniometer.

(c)  Note any pain, weakened movement, excess movement, excess fatigability, or incoordination on movement.  Describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, limitation of motion, or other limitation of function, that should be noted in the report.

(d)  Identify any neurological residuals relating to the Veteran's lumbar spine disability, to include any bowel or bladder impairment and any erectile dysfunction.  The examiner should specifically state whether or not bowel impairment, bladder impairment, and erectile dysfunction are shown, and if so, whether they are due to or aggravated by the lumbar spine disability.

(e)  Report whether the Veteran has had any incapacitating episodes as a result of his service-connected lumbar spine disability and the frequency of incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(f)  State what impact, if any, the Veteran's lumbar spine disability has on his activities of daily living, including his ability to obtain and maintain employment. 

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

